Citation Nr: 1325867	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a nervous condition (claimed as secondary to service-connected low back pain).

2.  Entitlement to service connection for a psychiatric disorder as secondary to service-connected chronic low back pain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for a psychiatric disorder as secondary to service-connected chronic low back pain with degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition in rating decisions issued in September 2000 and August 2001.  The Veteran neither appealed those decisions nor submitted new and material evidence relating to those claims within one year of the rating decisions.

2.  New evidence submitted subsequent to August 2001 in support of the Veteran's claim for service connection for a psychiatric disorder as secondary to service-connected chronic low back pain with degenerative arthritis is material.


CONCLUSIONS OF LAW

1.  The September 2000 and August 2001 RO rating decisions that denied service connection for a nervous condition are final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.156, 3.160(d), 20.201, 20.302 (2012).



2.  New and material evidence has been received, and the Veteran's claim for service connection for psychiatric disorder as secondary to service-connected chronic low back pain with degenerative arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the Veteran's claim for service connection for a psychiatric disorder as secondary to service-connected chronic low back pain with degenerative arthritis, which represents a complete grant of that aspect of his appeal.  The merits of the claim are addressed in the Remand portion of this decision.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for a nervous condition was denied by the RO in rating decisions issued in September 2000 and August 2001.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with these rating decisions.  Furthermore, the Veteran did not submit new and material evidence within one year of those rating decisions.  See 38 C.F.R. § 3.156(b).  Therefore, they are final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, August 2001 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim was previously denied on a secondary basis because the RO found that the two medical opinions provided by the VA examiners that were against the claim outweighed the minimal evidence of a possible relationship in the Veteran's treatment records.  Consequently, the new evidence submitted must relate to the missing element of a causal relationship between the current psychiatric disorder and the service-connected low back disability.

The Board notes that new evidence submitted since the last final denial in the August 2001 rating decision consists of essentially the Veteran's statements and VA treatment records from February 2009 to March 2011.  In his statements, the Veteran contends that his service-connected low back pain has gotten worse and that his VA treating physician has told him that his current psychiatric problems are related to his inability to cope with his pain.  Furthermore, the VA treatment records demonstrate that the Veteran has related having worthless feelings due to his physical limitations in addition to his financial stressors (a pending foreclosure).  The Board finds these statements material as they suggest a relationship between the Veteran's current psychiatric disorder and his service-connected low back disability.

Furthermore, the VA treatment records also demonstrate that the Veteran's treating psychiatrist has listed his health issues (of which he mostly only complains of back pain) as an Axis IV stressor.  By listing the Veteran's pain/limited physical ability/back pain/physical pain as part of the Axis IV assessment, the treating physician made a determination that the Veteran's chronic low back pain was an "etiologically significant psychosocial stressor" contributing to the current acquired psychiatric condition diagnosed under Axis I, see 38 C.F.R. §§ 3.303(c), 4.127; see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Consequently, this record provides competent evidence, assuming its credibility, of a possible or plausible connection between the Veteran's current psychiatric disorder and his service-connected low back disability.  See Hernandez-Toyens v. W., 11 Vet. App. 379, 382 (1998).  Finally, in an April 2010 treatment note, the Veteran's treating psychiatrist stated that the Veteran's back pain and disability contributes to his stressors and depressive feelings.  Such statement was previously not of record.

The Board finds, therefore, that the VA treatment records at the very least strongly suggest that the Veteran's service-connected low back pain contributes to or aggravates his current psychiatric disorder.  Consequently, this evidence is sufficient to raise VA's duty to assist the Veteran by obtaining a VA examination with an adequate medical opinion.  Although the Board acknowledges that the Veteran was previously provided VA examination in April 2000, that examination was in conjunction with his initial claim for service connection and does not take into consideration the new evidence submitted since.  Thus, the examiner's opinion is not adequate as to the current state of the Veteran's psychiatric disorder and any causal relationship it may have with his service-connected low back disability.  Hence the Board finds the VA treatment records to be material evidence sufficient to reopen the Veteran's claim.

Accordingly, the Board finds that the evidence received subsequent to August 2001 is new and material and serves to reopen the claim for service connection for a psychiatric disorder as secondary to the Veteran's service-connected chronic low back pain with degenerative arthritis.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to assist him in developing his claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a psychiatric disorder as secondary to service-connected chronic low back pain with degenerative arthritis is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that remand of the merits of the Veteran's claim for service connection for a psychiatric disorder as secondary to service-connected chronic low back pain with degenerative arthritis is warranted for additional development.

Initially the Board notes that the Veteran obtains all of his treatment at the VA Medical Center in Tomah, Wisconsin.  It appears, however, that not all treatment records have been associated with the claims file.  The Board notes that the Veteran first sought mental health treatment at VA in March 2000.  VA treatment records in the claims file thereafter cover the period until May 2002, then from August 2004 through April 2005, and then from February 2009 to March 2011.  It appears from the available treatment records that the Veteran sees his VA treating psychiatrist approximately every two to three months.  As the question in this case is whether there is a causal relationship between the Veteran's psychiatric disorder and his service-connected low back disability, there may be relevant information in these missing treatment records, as well as in the more current records since March 2011.  Thus on remand, these VA treatment records should be obtained and associated with the Veteran's claims file.

In addition, the Board notes that the VA treatment records appear to indicate that the Veteran is either receiving, or has applied to receive, disability benefits from the Social Security Administration.  The Court has held that once on notice of Social Security Administration records pertinent to the Veteran's disability status, VA must obtain them. See Baker v. West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the contents of medical or administrative Social Security Administration records cannot be known until obtained, it can safely be assumed that failure to obtain them will require remand of all issues in an appeal, as is the case here.  Such records may be relevant to the Veteran's claim and should be obtained on remand.

Finally, after all additional documentary evidence has been obtained and associated with the claims file, the Veteran should be scheduled for a new VA examination and a medical opinion should be obtained, after review of the entire record and examination of the Veteran, as to whether his current psychiatric disorder is proximately due to, the result of or has been aggravated by his service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his VA treatment records from the VA Medical Center in Tomah, Wisconsin, for the following periods:
a)  May 2002 to August 2004;
b) April 2005 to February 2009; and
c) March 2011 to the present.

2.  Request the Veteran's medical and adjudication records from the Social Security Administration.  Associate all correspondence and any records received with the claims file.

3.  After all additional obtained evidence has been associated with the claims file, schedule the Veteran for a VA mental disorders examination.  The claims file must be provided to the examiner for review in conjunction with the examination.

After reviewing the claims file and interviewing the Veteran, the examiner should render a diagnosis of any current Axis I psychiatric disorders.  For each psychiatric disorder diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current psychiatric disorder is proximately due to, the result of, or is aggravated by the Veteran's service-connected chronic low back pain with degenerative arthritis.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theory of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After ensuring that all necessary development has been completed (including the adequacy of the VA examination report), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


